Case 1:17-cv-06404-BMC-SMG Document 245 Filed 02/21/19 Page 1 of 2 PageID #: 8380



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

    HILLARY LAWSON, KRISTINA HALLMAN,
    STEPHANIE CALDWELL, MOIRA
    HATHAWAY, MACEY SPEIGHT, ROSEMARIE
    PETERSON and LAUREN FULLER,
                                                               Case No.: 1:17-CV-06404
                                          Plaintiffs,          (BMC)(SMG)

                          -against-

    HOWARD RUBIN, JENNIFER POWERS, and
    the DOE COMPANY,

                                          Defendants.



                    NOTICE OF MOTION FOR SUMMARY JUDGMENT
                          BY DEFENDANT HOWARD RUBIN


  PLEASE TAKE NOTICE that, pursuant to Rule 56 of the Federal Rules of Civil Procedure,

  and upon the accompanying Statement of Uncontested Facts Pursuant to Rule 56.1 by Defendant

  Howard Rubin, submitted pursuant to Local Civil Rule 56.1 and this Court’s Individual Practice

  B.6., the Declaration of Benjamin M. Rose, and all attached exhibits, Defendant Howard Rubin

  moves before the Honorable Judge Brian M. Cogan of the Eastern District of New York for an

  Order granting summary judgment against all Plaintiffs and all causes of action alleged in this

  action.
Case 1:17-cv-06404-BMC-SMG Document 245 Filed 02/21/19 Page 2 of 2 PageID #: 8381




  Date: February 13, 2019            DECHERT LLP
        New York, NY

                                     /s/ Edward A. McDonald______
                                         Edward A. McDonald
                                         Benjamin E. Rosenberg
                                         Michael J. Gilbert
                                         Benjamin M. Rose
                                         DECHERT LLP
                                         1095 Avenue of the Americas
                                         New York, New York 10036
                                         (212) 698-3500


                                       Attorneys for Defendant Howard Rubin




                                        2
